Case 1:20-cr-00052-IMK-MJA Document 21 Filed 10/14/20 Page 1 of 4 PageID #: 46



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                  CRIMINAL NO. 1:20CR52
                                                (Judge Keeley)

STEPHANIE R. COTTRILL,

                    Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On September 28, 2020, the defendant, Stephanie R. Cottrill

(“Cottrill”),       appeared   before   United     States   Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to   Count    One   of   the   Information.      Cottrill   stated   that   she

understood that the magistrate judge is not a United States

district judge, and consented to pleading before the magistrate

judge.      This Court had referred the guilty plea to the magistrate

judge for the purposes of administering the allocution pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether     the   plea   was   knowingly   and    voluntarily   entered,    and

recommending to this Court whether the plea should be accepted.

       Based upon Cottrill’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that

Cottrill was competent to enter a plea, that the plea was freely
Case 1:20-cr-00052-IMK-MJA Document 21 Filed 10/14/20 Page 2 of 4 PageID #: 47



USA v. COTTRILL                                                            1:20CR52

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

and voluntarily given, that she was aware of the nature of the

charges against her and the consequences of her plea, and that a

factual basis existed for the tendered plea. On September 29, 2020,

the     magistrate   judge     entered       an   Report    and   Recommendation

Concerning Plea of Guilty in Felony Case (“R&R”) (dkt. no. 19)

finding a factual basis for the plea and recommended that this

Court    accept   Cottrill’s    plea     of   guilty   to    Count   One    of   the

Information.

        The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Cottrill’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count One of the Information.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.

                                         2
Case 1:20-cr-00052-IMK-MJA Document 21 Filed 10/14/20 Page 3 of 4 PageID #: 48



USA v. COTTRILL                                                    1:20CR52

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

       1.   The Probation Officer shall undertake a presentence

investigation of Cottrill, and prepare a presentence report for the

Court;

       2.   The Government and Cottrill shall provide their versions

of the offense to the probation officer by October 22, 2020;

       3.   The presentence report shall be disclosed to Cottrill,

defense counsel, and the United States on or before December 22,

2020;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

       4.   Counsel may file written objections to the presentence

report on or before January 12, 2021;

       5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 26, 2021;

and

       6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
Case 1:20-cr-00052-IMK-MJA Document 21 Filed 10/14/20 Page 4 of 4 PageID #: 49



USA v. COTTRILL                                                    1:20CR52

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 19),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

26, 2021.

      The magistrate judge remanded Cottrill to the custody of the

United States Marshal Service.

      The   Court   will   conduct    the   sentencing   hearing    for   the

defendant on February 9, 2021 at 1:00 P.M. at the Clarksburg, West

Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 14, 2020


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
